                                                                                       DISTRICT OF OREGON
                                                                                            FILED
                                                                                             May 24, 2019
                                                                                     Clerk, U.S. Bankruptcy Court



          Below is an order of the court.




                                                                           _____________________________
                                                                                  TRISH M. BROWN
                                                                                U.S. Bankruptcy Judge




                                 IN THE UNITED STATES BANKRUPTCY COURT

                                          FOR THE DISTRICT OF OREGON

         In re:                                                Case No. 18-33183-tmb11

         COLONIAL OAKS MOBILE HOME PARK,                       ORDER GRANTING DEBTOR’S
         LLC,                                                  MOTION FOR APPROVAL OF
                 Debtor.                                       BIDDING PROCEDURES, OVERBID
                                                               PROTECTIONS AND EXPENSE
                                                               REIMBURSEMENTS, AND FORM OF
                                                               NOTICE OF BID PROCEDURES

                  This matter came before the Court on April 3, 2019, on the Motion for Order Approving

        Bidding Procedures, Overbid Protections, Expense Reimbursements, and Form of Notice of Bid

        Procedures [Docket No. 105] (the “Motion”) filed by Colonial Oaks Mobile Home Park, LLC (the

        “Debtor”). The Court, and having considered the submissions and arguments of counsel and the files

        and records herein, and being now fully advised of the premises,

        THE COURT FINDS as follows:

                  A.     This Court has core jurisdiction over Debtor’s chapter 11 case (the “Bankruptcy

        Case”), this Motion and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157(b) and

Page 1 of 5        ORDER APPROVING BID PROCEDURES, OVERBID                                     Motschenbacher & Blattner LLP
                                                                                               117 SW Taylor Street, Suite 300
                   PROTECTIONS AND EXPENSE REIMBURSEMENT, AND FORM                                 Portland, Oregon 97204
{00268178:2}                                                                                        Phone: 503-417-0500
                   OF NOTICE OF BID PROCEDURES                                                       Fax: 503-417-0501
                                                                                                     www.portlaw.com

                              Case 18-33183-tmb11         Doc 125     Filed 05/24/19
        1334. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                  B.      The notice provided regarding the Motion and the hearing on the Motion and the

        bidding procedures described therein and attached hereto as Exhibit A (the “Bid Procedures”)

        constitutes sufficient and adequate notice. No other or further notice in connection with the entry of

        this Order is or shall be required.

                  C.      The Bid Procedures were proposed by Debtor in good faith with the goal of

        maximizing the value of the Acquired Assets (defined below) for the benefit of creditors and the

        estate. Debtor has articulated good and sufficient reasons for authorizing and approving the Bid

        Procedures attached hereto as Exhibit A, which are reasonable and appropriate under the

        circumstances and designed to maximize the recovery on, and realizable value of, the Acquired

        Assets.

                  D.      The Bid Procedures (including the Expense Reimbursement as defined in the PSA) are

        fair and reasonable. The Bid Procedures represent an exercise of Debtor’s sound business judgment

        and will facilitate an orderly sale process, and are in the best interests of the estate.

                  E.      On or about February 25, 2019, the Debtor entered into a Purchase Agreement (the

        “PSA”) with Park Preservations, LLC (“Purchaser”) providing for the sale of Debtor’s real estate,

        improvements and related assets. The PSA is attached as Exhibit 1 to the Motion. The assets to be

        sold include the real property, fixtures, and improvements commonly known as 934 S. Main Street,

        Independence, Oregon, and more particularly described on Addendum C to the PSA, together with all

        related permits, documents, rights, and books and records in Seller’s possession or reasonable

        control, as more specifically described and defined in the PSA (the “Acquired Assets”).

                  F.      Entry of this Order is in the best interests of Debtor, its estate, creditors, and other

        parties in interest.

Page 2 of 5            ORDER APPROVING BID PROCEDURES, OVERBID                                        Motschenbacher & Blattner LLP
                                                                                                      117 SW Taylor Street, Suite 300
                       PROTECTIONS AND EXPENSE REIMBURSEMENT, AND FORM                                    Portland, Oregon 97204
{00268178:2}                                                                                               Phone: 503-417-0500
                       OF NOTICE OF BID PROCEDURES                                                          Fax: 503-417-0501
                                                                                                            www.portlaw.com

                                Case 18-33183-tmb11           Doc 125      Filed 05/24/19
                NOW THEREFORE, IT IS HEREBY ORDERED as follows:

                1.     The Motion is GRANTED. The Bid Procedures attached hereto as Exhibit A are

        hereby approved and shall be used in connection with the proposed sale of the Acquired Assets.

                2.     All responses or objections to the relief requested in the Motion concerning the Bid

        Procedures and the Notice Procedures that have not been withdrawn, waived, settled or resolved at

        the hearing held on April 3, 2019, are overruled.

                3.     Debtor has filed a motion seeking approval of a sale of the Acquired Assets to

        Purchaser or a Successful Bidder other than Purchaser, resulting from the process described in the

        Bid Procedures, free and clear of liens, claims, interests, and encumbrances (Docket No. 122) (the

        “Sale Motion”). Any objections to the proposed sale shall be filed no later than June 13, 2019 (the

        “Objection Deadline”). Objections must be in writing, be filed with this Court and served on the

        following parties: (a) Nicholas J. Henderson, Motschenbacher & Blattner, LLP, 117 SW Taylor St.,

        Suite 300, Portland, OR 97204, counsel for Debtor Colonial Oaks Mobile Home Park, LLC; and (b)

        the Office of the United States Trustee for the District of Oregon, 620 SW Main Street, Suite 213,

        Portland OR 97205 (“Notice Parties”). Any party filing an objection to the Sale Motion must attend

        the hearing on the Sale Motion (the “Sale Approval Hearing”) and advocate its objection at such

        hearing. Any objection not filed, served, and/or advocated in accordance with this paragraph shall be

        deemed waived and shall be forever barred.

                4.     Any Auction (as defined in the Motion) for the Acquired Assets will be held on

        June 14, 2019, at 10:00 a.m. Pacific Time, at the offices of Motschenbacher & Blattner, LLP,

        117 SW Taylor St., Suite 300, Portland, OR 97204.

                5.     The Sale Approval Hearing will be conducted on June 18, 2019, at 11:30 a.m.

        Pacific Time, in United States Bankruptcy Court for the District of Oregon, at: 1050 SW 6th

Page 3 of 5      ORDER APPROVING BID PROCEDURES, OVERBID                                      Motschenbacher & Blattner LLP
                                                                                              117 SW Taylor Street, Suite 300
                 PROTECTIONS AND EXPENSE REIMBURSEMENT, AND FORM                                  Portland, Oregon 97204
{00268178:2}                                                                                       Phone: 503-417-0500
                 OF NOTICE OF BID PROCEDURES                                                        Fax: 503-417-0501
                                                                                                    www.portlaw.com

                             Case 18-33183-tmb11            Doc 125   Filed 05/24/19
        Avenue #700, Courtroom # 4, Portland, OR 97204, at which time Debtor will present for approval

        by this Court the Successful Bid (as defined in the Bid Procedures) (if there is an Auction) or the

        PSA with the Purchaser (if there is not an Auction), pursuant to the provisions of Sections 105,

        363(b), 363(f), 363(m), 365 and 1146(a) of the Bankruptcy Code. Debtor shall be deemed to have

        accepted a bid only when the bid for the Acquired Assets has been approved by the Court at the

        Sale Approval Hearing

                6.      The Expense Reimbursement obligation (the “Expense Reimbursement”)

        presented in Paragraph 13 of the Motion and contained and defined in the PSA are approved.

        Debtor is authorized to pay the Expense Reimbursement of up to $25,000 to compensate

        Purchaser for its reasonable out-of-pocket expenses paid to third parties and reasonable amounts

        incurred by Purchaser (including overhead expenses) in pursuing a purchase of the Acquired

        Assets. The Expense Reimbursement shall be treated as a first priority administrative expense

        claims in the Bankruptcy Cases under Sections 503(b) and 507(a)(2) of the Bankruptcy Code, and

        is not subject to subordination or proration.

                7.      Further, the Expense Reimbursement shall be paid as a cost of sale from the

        proceeds at closing and set aside in escrow or a trust account pending notice and an opportunity to

        object. Such payment shall be prior to the payment of the proceeds of such sale to any third party

        asserting a lien on the Acquired Assets and shall be free and clear of any such lien. Notice of the

        amount sought, including an itemization of the expenses, shall be provided to the Debtors and the

        U.S. Trustee. Absent any objection received with seven (7) days of such notice, the amount

        requested shall be paid from the escrow or trust account. In the event of a timely objection, any

        undisputed amount of the Expense Reimbursement may be paid to Purchaser with the disputed

        amount continued to be held in escrow pending a Court determination of the amount awarded.

Page 4 of 5      ORDER APPROVING BID PROCEDURES, OVERBID                                         Motschenbacher & Blattner LLP
                                                                                                 117 SW Taylor Street, Suite 300
                 PROTECTIONS AND EXPENSE REIMBURSEMENT, AND FORM                                     Portland, Oregon 97204
{00268178:2}                                                                                          Phone: 503-417-0500
                 OF NOTICE OF BID PROCEDURES                                                           Fax: 503-417-0501
                                                                                                       www.portlaw.com

                             Case 18-33183-tmb11          Doc 125     Filed 05/24/19
                  8.    The failure of any third party to file and serve an objection as ordered and directed

        herein shall be deemed the consent of such a party to the granting of the Sale Motion and the

        Assumption Motion, and to the sale and transfer of the Acquired Assets to Purchaser or the

        Successful Purchaser.

                  9.    All bidders are deemed to have submitted to the jurisdiction of this Court with

        respect to all matters related to this Motion, the Sale Motion.

                  10.   This Court retains jurisdiction with respect to all matters arising from or related to

        implementation of this Order.

                  11.   As provided by Bankruptcy Rules 6004(h), this Order shall not be stayed for 14

        days after the entry thereof and shall be effective and enforceable immediately on its entry on the

        docket.

                  12.   Unless otherwise specified, all time periods set forth in this Order shall be

        calculated in accordance with Bankruptcy Rule 9006(a).

                                                           ###

        I certify that I have complied with the requirements of LBR 9021-1(a)(2)(A).

        PRESENTED BY:

         MOTSCHENBACHER & BLATTNER LLP

         By:/s/Nicholas J. Henderson
           Nicholas J. Henderson, OSB #074027
           Of Attorneys for Debtor-in-Possession
           Colonial Oaks Mobile Home Park, LLC




Page 5 of 5        ORDER APPROVING BID PROCEDURES, OVERBID                                        Motschenbacher & Blattner LLP
                                                                                                  117 SW Taylor Street, Suite 300
                   PROTECTIONS AND EXPENSE REIMBURSEMENT, AND FORM                                    Portland, Oregon 97204
{00268178:2}                                                                                           Phone: 503-417-0500
                   OF NOTICE OF BID PROCEDURES                                                          Fax: 503-417-0501
                                                                                                        www.portlaw.com

                             Case 18-33183-tmb11          Doc 125         Filed 05/24/19
Case 18-33183-tmb11   Doc 125   Filed 05/24/19
                          IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF OREGON

 In re                                                  Bankruptcy Case No.

 Colonial Oaks Mobile Home Park, LLC                    18-33183-tmb11

                                                        NOTICE OF BIDDING PROCEDURES
                    Debtor-in-Possession.


         These bidding procedures (the “Bidding Procedures”) have been approved by an order
 of the United States Bankruptcy Court for the District of Oregon (the “Bankruptcy Court”)
 entered on ______________, 2019 [Docket No. ______] (the “Bid Procedures Order”) in the
 above-captioned Chapter 11 case (the “Chapter 11 Case”) of Colonial Oaks Mobile Home
 Park, LLC (the “Debtor”).

         1.    These Bidding Procedures set forth the process by which Debtor is authorized to
 conduct a bidding process and auction (the “Auction”) for the sale the (“Sale”) of certain assets
 (the “Acquired Assets”) on the terms substantially set forth in the Purchase Agreement, dated as
 of February 25, 2019, and attached as Exhibit 1 to Debtor’s Motion for Approval of Bidding
 Procedures, Overbid Protections and Expense Reimbursement, and Form of Notice of Bid
 Procedures (the “PSA”), by and among Debtor and Park Preservations, LLC (the “Stalking
 Horse Bidder”). The Acquired Assets consist of the real property and improvements located at
 934 S. Main Street, Independence, Oregon, more particularly described in Exhibit A-1 attached
 hereto.

          The Sale of the Acquired Assets will be implemented pursuant to the terms and
  conditions of the PSA, as the same may be amended pursuant to the terms hereof, subject to
  the receipt of higher and otherwise better bids in accordance with these Bidding Procedures.
  Please take notice that all capitalized terms used but not otherwise defined herein shall have
  the meanings set forth in the PSA.

 Copies of the Bidding Procedures Order, the PSA, and other documents related thereto are
 available upon request to Debtor’s counsel, by telephone at (503) 417-0500, or by e-mail at
 mperry@portlaw.com


  A.           Approval of Stalking Horse Bid Protections.

          The Bidding Procedures Order approved, among other things, a reimbursement of all
  reasonable costs and expenses of Stalking Horse incurred in connection with Stalking Horse
  Bidder’s efforts to purchase the Acquired Assets and in negotiating and consummating the
  transactions contemplated by the PSA (including, without limitation, the fees and expenses of
  counsel), up to $25,000 (the “Expense Reimbursement”). The Expense Reimbursement is
  payable to the Stalking Horse Bidder upon the Debtor consummating, an Alternative

Page 1 of 9 – NOTICE OF BIDDING PROCEDURES
{00250885:4}
                                      Exhibit A - Page 1 of 9
                          Case 18-33183-tmb11 Doc 125 Filed 05/24/19
  Transaction, as defined in the PSA.

  B.           Participation Requirements.

          To participate in the bidding process or otherwise be considered for any purpose
  hereunder, a person (other than the Stalking Horse Bidder) interested in submitting a Bid (a
  “Potential Bidder”) must, on or before June 11, 2019, at 5:00 p.m. (Pacific Time) (the “Bid
  Deadline”) deliver (unless previously delivered) the following documents along with an offer
  for the Acquired Assets in accordance with Section D below (the “Bid Documents”):

                1.    an executed confidentiality agreement on terms reasonably acceptable to the
                      Debtor and containing terms in the aggregate no less favorable to the Debtor
                      in any material respect (other than with respect to the effective periods and the
                      non-disclosure and non- solicitation provisions contained therein, all of which
                      terms shall be commercially reasonable) than those contained in the
                      confidentiality agreement by and among the Stalking Horse Bidder and the
                      Debtor (the “Confidentiality Agreement”); and

                2.    proof by the Potential Bidder of its financial capacity to close a proposed
                      transaction, as required by this Notice, which may include current unaudited or
                      verified financial statements of, or verified non-contingent financial
                      commitments obtained by, the Potential Bidder (or, if the Potential Bidder is
                      an entity formed for the purpose of acquiring the property to be sold, the party
                      that will bear liability for a breach), the adequacy of which must be
                      satisfactory to Debtor.

The Bid Documents shall be delivered to the following parties (collectively, the “Notice Parties”):

                          Debtor                                       Counsel for Debtor
 Colonial Oaks Mobile Home Park, LLC                  Nicholas J. Henderson,
 PO Box 389                                           Motschenbacher & Blattner LLP
 Clackamas, OR 97015                                  117 SW Taylor St., Suite 300
                                                      Portland, OR 97204


          Within forty-eight (48) hours after a Potential Bidder delivers the Bid Documents,
  Debtor shall determine and notify the Potential Bidder whether such Potential Bidder has
  submitted acceptable Bid Documents so that the Potential Bidder may conduct a due
  diligence review with respect to the Acquired Assets. Only those Potential Bidders that have
  submitted acceptable Bid Documents (each, an “Acceptable Bidder”) may submit bids. The
  Stalking Horse Bidder shall at all times be deemed an Acceptable Bidder.

  C.           Access to Due Diligence.

         Only Acceptable Bidders shall be eligible to receive due diligence and access to
  additional non- public information. Debtor shall provide to each Acceptable Bidder

Page 2 of 9 – NOTICE OF BIDDING PROCEDURES
{00250885:4}
                                      Exhibit A - Page 2 of 9
                          Case 18-33183-tmb11 Doc 125 Filed 05/24/19
  reasonable due diligence information, as requested, as soon as reasonably practicable after
  such request, which information shall be commensurate with that information given to the
  Stalking Horse Bidder. To the extent Debtor provides any information to any Acceptable
  Bidder that they had not previously provided to the Stalking Horse Bidder, Debtor shall
  promptly provide such information to the Stalking Horse Bidder. The due diligence period
  will end on the Bid Deadline (as defined herein) and Debtor shall have no obligation to
  furnish any due diligence information after the Bid Deadline.

          In connection with the provision of due diligence information to Acceptable Bidders,
  Debtor shall not, except with respect to the Acquired Assets, furnish any other confidential
  information relating to the Debtor, the Debtor’s assets or liabilities, or the Sale to any
  person except an Acceptable Bidder or such Acceptable Bidder’s duly-authorized
  representatives to the extent provided in the applicable Confidentiality Agreement. Debtor
  shall provide to Stalking Horse Bidder any due diligence information provided to
  Acceptable Bidders that was not previously provided to Stalking Horse Bidder.

          Debtor along with its advisors shall coordinate all reasonable requests for
  additional information and due diligence access from Acceptable Bidders; provided,
  however, Debtor may decline to provide such information to Acceptable Bidders who, in
  Debtor’s reasonable business judgment have not established that such Acceptable Bidders
  intend in good faith to, or have the capacity to, consummate their Bid. No conditions
  relating to the completion of due diligence shall be permitted to exist after the Bid
  Deadline.

           Each Acceptable Bidder shall be deemed to acknowledge and represent that it has had
  an opportunity to conduct any and all due diligence regarding the Acquired Assets and
  liabilities that are the subject of the Auction prior to making any such bids; that it has relied
  solely upon its own independent review, investigation and/or inspection of any documents
  and/or the assets in making its bid; and that it did not rely upon any written or oral statements,
  representations, promises, warranties or guaranties whatsoever, whether express, implied, by
  operation of law or otherwise regarding the Acquired Assets or liabilities, or the completeness
  of any information provided in connection therewith, except as expressly stated in these
  Bidding Procedures or the PSA. Neither the Debtor nor any of its employees, officers,
  directors, affiliates, subsidiaries, representatives, agents, advisors or professionals are
  responsible for, and shall bear no liability with respect to, any information obtained by
  Acceptable Bidders in connection with the Sale.

  D.           Bid Requirements.

           To be eligible to participate in the Auction, an Acceptable Bidder (other than the
  Stalking Horse Bidder) must, by the Bid Deadline, deliver to (i) the Debtor, and (ii) Debtor’s
  counsel, which shall be shared with the Stalking Horse Bidder within one (1) business day
  following receipt thereof, a written, irrevocable offer that must be determined by the Debtor
  to satisfy each of the following conditions:

                1.   Bidder Identity and Authorization. Each Bid must fully disclose the


Page 3 of 9 – NOTICE OF BIDDING PROCEDURES
{00250885:4}
                                     Exhibit A - Page 3 of 9
                         Case 18-33183-tmb11 Doc 125 Filed 05/24/19
                     identity of each entity that will be participating in such bid and the name of
                     any affiliates, insiders, or former insiders of the Debtor that participated in
                     submitting the bid, including any proposed designee(s). Further, each Bid
                     must provide written evidence that the Acceptable Bidder has obtained
                     authorization and approval from its board of directors (or comparable
                     governing body) with respect to the submission of its bid and execution and
                     delivery of the necessary transaction documents, or a representation that no
                     such authorization and approval is required.

               2.    Minimum Bid Amount. The minimum opening bid from any Acceptable Bidder
                     must include a cash purchase price that is at least $2,275,000 (i.e., the sum of the
                     maximum Expense Reimbursement and an initial bid increment of $50,000) greater
                     than the cash purchase price set forth in the PSA;

               3.    Bid Deposit. Each Bid (other than the Stalking Horse Bid) must be accompanied by a
                     cash deposit of $25,000 (the “Good Faith Deposit”), which shall be sent to Escrow by
                     wire transfer;

               4.    Good Faith Offer. Each Bid must constitute a good faith, bona fide offer to purchase
                     the Acquired Assets;

               5.    Same or Better Terms. Each Bid must be accompanied by clean and duly executed
                     transaction documents, along with a copy of the PSA that is marked to reflect the
                     amendments and modifications from such agreement, which modifications may not
                     be materially more burdensome to Debtor than the PSA or inconsistent with these
                     Bidding Procedures;

               6.    Alternative Transactions. Debtor may consider a bid proposing a transaction other
                     than a sale as set forth in the PSA so long as such bid (i) proposes a transaction that
                     would close substantially in the same time frame as the Initial Bid; and (ii) is not
                     subject to or conditioned upon any financing contingencies or the outcome of due
                     diligence. Debtor reserves the right to aggregate separate bids in determining
                     whether one or more of a combination of bids, in the aggregate, constitute a higher or
                     otherwise better offer;

               7.    No Contingencies. A Bid must not be conditioned on any contingency, including,
                     among others, on obtaining any of the following: (i) financing, (ii) shareholder, board
                     of directors or other approval, (iii) the outcome or completion of a due diligence
                     review by the Acceptable Bidder; and/or (iv) any third-party consents;

               8.    Irrevocable. Each Bid must remain irrevocable until the closing of the Successful
                     Bid (as defined below);

               9.    Joint Bids. Debtor will be authorized to approve joint Bids in Debtor’s exercise of its
                     reasonable good faith business judgment on a case-by-case basis, subject to Section
                     363(n) of the Bankruptcy Code;

               10.   Adequate Assurance Information. Each Bid must be accompanied by sufficient and
                     adequate financial and other information (the “Adequate Assurance Information”) to
                     demonstrate, to the satisfaction of the Debtor, following consultation with its

Page 4 of 9 – NOTICE OF BIDDING PROCEDURES
{00250885:4}
                                      Exhibit A - Page 4 of 9
                          Case 18-33183-tmb11 Doc 125 Filed 05/24/19
                     advisors, that such Acceptable Bidder (i) has the financial wherewithal and ability to
                     consummate in the Sale of the Acquired Assets and the assumption of liabilities as set
                     forth the PSA, including payment of any cure amount that will be paid by the
                     purchaser with respect to any contract that may be assigned with respect to the Sale.
                     The Bid shall also identify a contact person that counterparties to any lease or
                     contract may contact to obtain additional Adequate Assurance Information;

               11.   No Fees. The Bids must not be subject to any break-up fee, transaction fee,
                     termination fee, expense reimbursement or any similar type of payment or
                     reimbursement.

               12.   Jurisdiction. Each bidder consents to the jurisdiction of the Bankruptcy Court as to
                     all matters and disputes arising out of or related to the Bid, the Auction, the Sale, and
                     all related matters.

 E.       Qualified Bids.

        Bids, or a combination of one or more Bids, fulfilling all of the preceding
 requirements shall be deemed to be “Qualified Bids,” and those parties submitting Qualified
 Bids shall be deemed to be “Qualified Bidders.”

        Within two (2) days after the Bid Deadline, Debtor shall determine which Acceptable
 Bidders are Qualified Bidders after consultation with their advisors and will notify the
 Acceptable Bidders whether Bids submitted constitute, alone or together with other Bids,
 Qualified Bids so as to enable such Qualified Bidders to bid at the Auction. Any Bid that is not
 deemed a “Qualified Bid” shall not be considered by Debtor.

        The Stalking Horse Bidder shall be deemed to be a Qualified Bidder. The PSA
 submitted by the Stalking Horse Bidder shall be deemed a Qualified Bid, qualifying the
 Stalking Horse Bidder to participate in the Auction.

 F.       Bid Deadline.

        Qualified Bids must be received by each of the Debtors, their counsel, and the Debtor
 Contact, in each case so as to be actually received no later than the Bid Deadline of June 11,
 2019, at 5:00 p.m. (prevailing Pacific Time).

 G.       Evaluation of Qualified Bids.

         Prior to the Auction, Debtor shall evaluate Qualified Bids and, in consultation with its
advisors, identify the Qualified Bid that is, in Debtor’s judgment, the highest or otherwise best bid
(the “Starting Bid”). Within 24 hours of such determination, but in no event later than two (2)
business days prior to the date of the Auction, Debtor shall notify the Stalking Horse Bidder and
the other Qualified Bidders as to which Qualified Bid is the Starting Bid. Debtor shall distribute
copies of the Starting Bid to each Qualified Bidder who has submitted a Qualified Bid.




Page 5 of 9 – NOTICE OF BIDDING PROCEDURES
{00250885:4}
                                      Exhibit A - Page 5 of 9
                          Case 18-33183-tmb11 Doc 125 Filed 05/24/19
 H.       No Qualified Bids.

         If no Qualified Bids are received by the Bid Deadline, then the Auction will not occur,
 the PSA will be deemed the Successful Bid (as defined herein) and Debtor will pursue entry of
 an order by the Bankruptcy Court approving the PSA and authorizing the Sale of the Acquired
 Assets to the Stalking Horse Bidder at the Sale Hearing.

 I.       Auction.

        If one or more Qualified Bids is received by the Bid Deadline, then Debtor shall conduct
 the Auction with respect to the Acquired Assets. The Auction shall commence on June 14,
 2019, at 10:00 a.m. (Pacific Time) at the offices of Motschenbacher & Blattner, LLP, 117 SW
 Taylor St., Suite 300, Portland, OR 97204, or such later time or other place as the Debtor shall
 timely notify the Stalking Horse Bidder and all other Qualified Bidders upon 24 hours’ notice.

        The Auction will be conducted in accordance with the following procedures (the
 “Auction Procedures”)

          a.    the Auction will be conducted openly;

          b.    only the Qualified Bidders, including the Stalking Horse Bidder, shall be entitled
                to bid at the Auction;

          c.    the Qualified Bidders, including the Stalking Horse Bidder, shall appear in
                person or through duly-authorized representatives at the Auction;

          d.    only such authorized representatives of each of the Qualified Bidders, the
                Stalking Horse Bidder, the Debtors, and their respective advisors, shall be
                permitted to attend the Auction;

          e.    bidding at the Auction shall begin at the Starting Bid; subsequent Bids at the
                Auction, including any Bids by Stalking Horse Bidder, shall be made in
                minimum increments of $50,000 net value to Debtor;

          f.    bidding rounds shall continue until no Qualified Bidder has made a bid during a
                bidding round, whereupon the last highest and best bid at the close of the
                immediately preceding round shall, subject to Section J below, be deemed the
                Successful Bid (as defined below). Bidding rounds will last no longer than 15
                minutes, and the bidding round will end if new bids are not communicated by
                Bidders during that time period;

          g.    each Qualified Bidder will be informed of the terms of the previous Bids;

          h.    the bidding will be transcribed or videotaped to ensure an accurate
                recording of the bidding at the Auction;



Page 6 of 9 – NOTICE OF BIDDING PROCEDURES
{00250885:4}
                                  Exhibit A - Page 6 of 9
                      Case 18-33183-tmb11 Doc 125 Filed 05/24/19
          i.    at the beginning of each round, each Qualified Bidder will be required to
                confirm on the record of the Auction that it has not engaged in any collusion
                with respect to the bidding or the Sale;

          j.    absent irregularities in the conduct of the Auction, the Bankruptcy Court will not
                consider Bids made after the Auction is closed; and the Auction shall be
                governed by such other Auction Procedures as may be announced by Debtor
                after consultation with its advisors from time to time on the record at the
                Auction; provided, that, any such other Auction Procedures shall not be
                inconsistent with any order of the Bankruptcy Court or with the provisions of the
                PSA with respect to these Bidding Procedures; and

          k.    Any disputes that arise regarding the Auction shall be resolved by the
                Bankruptcy Court.

 J.       Acceptance of the Successful Bid.

         Upon the conclusion of the Auction (if such Auction is conducted), Debtor, in the
 exercise of its reasonable, good-faith business judgment, shall identify the highest or otherwise
 best Qualified Bid that in the exercise of their fiduciary duties Debtor in good faith believes is
 materially more beneficial to Debtor than the Stalking Horse Bid (the “Successful Bid”), which
 will be determined by considering, among other things:

          1.    the number, type and nature of any changes to the PSA as appropriate;

          2.    the total expected consideration to be received by the Debtor;

          3.    the likelihood of the bidder’s ability to close a transaction and the timing thereof;
                and

          4.    the expected net benefit to the estates.

        The Qualified Bidder having submitted a Successful Bid will be deemed the
 “Successful Bidder”. The Successful Bidder and Debtor shall, as soon as commercially
 reasonable and practicable, complete and sign all agreements, contracts, instruments or other
 documents evidencing and containing the terms upon which such Successful Bid was made.

         Debtor will present the results of the Auction to the Bankruptcy Court at the Sale
 Hearing (as defined below), at which certain findings will be sought from the Bankruptcy
 Court regarding the Auction, including, among other things, that (a) the Auction was
 conducted, and the Successful Bidder was selected, in accordance with these Bidding
 Procedures, (b) the Auction was fair in substance and procedure, (c) the Successful Bid was a
 Qualified Bid as defined in these Bidding Procedures and (d) consummation of the Successful
 Bid will provide the highest or otherwise best value for Debtor’s assets and is in the best
 interests of Debtor’s estate.


Page 7 of 9 – NOTICE OF BIDDING PROCEDURES
{00250885:4}
                                  Exhibit A - Page 7 of 9
                      Case 18-33183-tmb11 Doc 125 Filed 05/24/19
        If an Auction is held, Debtor shall be deemed to have accepted a Qualified Bid only
 when (1) such Qualified Bid is declared the Successful Bid at the Auction and (2) definitive
 documentation has been executed in respect thereof. Such acceptance is conditioned upon
 approval by the Bankruptcy Court of the Successful Bid and entry of the Sale Order approving
 such Successful Bid.

 K.       Sale Hearing.

       A hearing to consider approval of the Qualified Bid submitted by the Successful Bidder (or
to approve the PSA if no Auction is held) (the “Sale Hearing”) is presently scheduled to take place
on June 18, 2019 at 11:30 a.m. (prevailing Pacific Time), or as soon thereafter as counsel may be
heard, before the Honorable Trish M. Brown, United States Bankruptcy Judge in the United States
Bankruptcy Court for the District of Oregon, 1050 SW 6th Ave #700, Courtroom # 4, Portland,
OR 97204.

 L.       Designation of Back-Up Bidder.

         If for any reason the Successful Bidder fails to consummate the Qualified Bid within the
 time permitted after the entry of the Sale Order approving the Sale to the Successful Bidder,
 then the Qualified Bidder with the second highest or otherwise best Bid (the “Back-Up Bidder”),
 as determined by Debtor after consultation with its advisors, at the conclusion of the Auction
 and announced at that time to all the Qualified Bidders participating therein, will automatically
 be deemed to have submitted the highest or otherwise best Bid (the “Back-Up Bid”).

          Debtor will be authorized, but not required, to consummate the transaction pursuant to
 the Back-Up Bid as soon as is commercially reasonable without further order of the
 Bankruptcy Court upon at least twenty-four (24) hours advance notice, which notice will be
 filed with the Bankruptcy Court; it being understood that nothing herein shall require the
 Stalking Horse Bidder to be a Back-Up Bidder or its Bid to be a Back-Up Bid. In the event the
 Stalking Horse Bidder is designated as the Back-Up Bidder, the Stalking Horse Bidder may, at
 its election, terminate the PSA. In the event of such termination, and notwithstanding any
 other provision in this Notice, Stalking Horse Bidder would not have any liability to Seller,
 would be entitled to return of its Good Faith Deposit, and would be entitled to the Expense
 Reimbursement.

        Upon designation of the Back-Up Bidder at the Auction, the Back-Up Bid shall remain
 open until the closing of the Successful Bid.

 M.       Expense Reimbursement.

         In the event that neither the Successful Bid nor the Back-Up Bid is made by the
 Stalking Horse Bidder (or the Stalking Horse Bidder elects not to have its bid be the Back-Up
 Bid), and Debtor consummates an Alternative Transaction, Debtor shall be obligated to pay to
 the Stalking Horse Bidder the Expense Reimbursement and any other amounts returnable to
 the Stalking Horse Bidder, in each instance in accordance with the applicable provisions of
 the PSA.


Page 8 of 9 – NOTICE OF BIDDING PROCEDURES
{00250885:4}
                                  Exhibit A - Page 8 of 9
                      Case 18-33183-tmb11 Doc 125 Filed 05/24/19
 N.       Return of Good Faith Deposit.

        The Good Faith Deposit of the Successful Bidder shall, upon consummation of the
 Successful Bid, be credited to the purchase price paid for the Acquired Assets. Subject to
 Section L, above, if the Successful Bidder fails to consummate the Successful Bid, then the
 Good Faith Deposit shall be forfeited to, and retained irrevocably by, Debtor.

        The Good Faith Deposit of any unsuccessful Qualified Bidders will be returned within
 two (2) business days after consummation of the Sale of the Acquired Assets.

         The initial $25,000 deposit by the Stalking Horse Bidder will be held in a segregated,
 interest-bearing account (the “Account”) at an escrow company approved by Debtor and the
 Stalking Horse Bidder, and pursuant to escrow instructions reasonably acceptable to both
 Debtor and the Stalking Horse Bidder. The full amount of the deposit, and any interest thereon,
 will remain in the account until disbursed pursuant to the terms of the PSA or further order of
 the Bankruptcy Court.

 O.       Reservation of Rights.

         Debtor reserves its rights to, in any manner consistent with Debtor’s fiduciary duties
 and applicable law, modify these Bidding Procedures in any manner that will best promote the
 goals of the bidding process (subject to any restrictions set forth in the PSA) or impose, at or
 prior to the Auction, additional customary terms and conditions on the Sale of the Acquired
 Assets (subject to any restrictions set forth in the PSA).

         Notwithstanding anything herein or in the Bidding Procedures Order to the contrary,
 nothing will in any way impair or enhance, alter or otherwise affect any and all rights that any
 secured lender may have to “credit bid” pursuant to section 363(k) of the Bankruptcy Code or
 other applicable law.




Page 9 of 9 – NOTICE OF BIDDING PROCEDURES
{00250885:4}
                                  Exhibit A - Page 9 of 9
                      Case 18-33183-tmb11 Doc 125 Filed 05/24/19
                                                  Exhibit A­1
                                                Legal Description


PARCEL I:

A tract of land located in Section 28, Township 8 South, Range 4 West of the Willamette Meridian in the City of
Independence, Polk County, Oregon, being more particularly described as follows:

Commencing at a point one chain South of the Southeast corner of Block 20 in HILL'S ADDITION TO HENRY
HILL'S TOWN OF INDEPENDENCE, Polk County, Oregon, and running thence South 198 feet; thence West
165 feet to the West line of the alley in Block 20 produced; thence North 198 feet to a point 1 chain South of the
West line of the alley in said Block Number 20; thence East to the point of beginning.

PARCEL II:

A tract of land located in Section 28, Township 8 South, Range 4 West of the Willamette Meridian in the City of
Independence, Polk County, Oregon, being more particularly described as follows:

Beginning at the intersection of the West line of County Road M-9 and the South line of that tract of land
conveyed to Martha A. Hill by instrument recorded June 13, 1910 in Book 53, Page 110, Deed Records for Polk
County, Oregon; thence West 8.65 chains, more or less, along the North line of that tract of land conveyed to
Arthur Clinton, et ux, by deed recorded January 2, 1946, in Book 122, Page 593, Deed Records for Polk County,
Oregon to the East line of the Southern Pacific Railroad right of way; thence North 12 1/2° East 4.64 chains to a
point formed by the intersection of the South line of "I" Street in HILL'S ADDITION TO HENRY HILL'S TOWN
OF INDEPENDENCE with the East line of said Railroad right of way; thence East along the South line of "I"
Street to the Northwest corner of that tract of land conveyed to John S. Kolski and Marjorie H. Kolski, husband
and wife, by deed recorded October 16, 1957, in Book 165, Page 227, Deed Records for Polk County, Oregon;
thence South 198 feet along the West line of said tract to the Southwest corner thereof; thence East 165 feet
along the South line of said tract to the West line of said County Road M-9, thence Southerly along the West line
of said County Road M-9 to the point of beginning.

PARCEL III:

The North 20 feet of the following described property:

Beginning at a point at an angle corner on the East line of that certain tract of land conveyed to Mountain States
Power Company by deed recorded in Book 145, Page 710, Deed Records for Polk County, Oregon; said point
being 804.00 South 12° 30' West and 400.00 feet North 88° 43' East and 148.85 feet North 01° 17' West from a
point marked by the intersection of the East line of the Southern Pacific Railroad right of way with the South line
of "I" Street, Independence, Polk County, Oregon; running thence North 01 ° 17' West 328.27 feet to the
Northeast corner of said Mountain States Power Company tract; thence East 295.00 feet, more or less, to the
West line of Market Road No. 9; thence South 08° 02' East 195.00 feet, more or less, to a point marking the
Northeast corner of that certain tract of land conveyed to Hattie A. Sloper, by deed recorded in Volume 146 Page
137, Deed Records for Polk County, Oregon; thence South 88° 43' West 129.00 feet to an iron pipe; thence
South 00° 18' West 133.56 feet to an iron pipe; thence South 88° 43' West 195.00 feet, more or less, to the point
of beginning.

SAVE AND EXCEPT: That property deeded to LeRoy D. Sharr, described as Parcel II in Book 185, Page 1342,
Deed Records for Polk County, Oregon, recorded March 27, 1985.




                           Case 18-33183-tmb11           Doc 125      Filed 05/24/19
